Citation Nr: 0936679	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-18 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for a disfiguring scar of the left occipital region.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a tender scar of the left occipital region.

3.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a head injury.  

4.  Entitlement to an initial compensable evaluation for 
perforation of the right tympanic membrane.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from March to August 1987; 
he also had active duty training in May 2005.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Columbia, South Carolina 
(RO).  A March 2009 rating decision granted a 30 percent 
rating for a disfiguring scar to the left occipital region, 
effective May 8, 2007, and granted service connection for a 
tender scar to the left occipital region, with a 10 percent 
rating effective October 23, 2008.

The Veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in August 2009, and a 
transcript of the hearing is of record.  

Additional VA medical evidence was added to the claims file 
in August 2009, after the March 2009 supplemental statement 
of the case, along with a written waiver of RO consideration 
of this evidence.  See 38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  The Veteran's disfiguring scar of the left occipital 
region is more than .6 cm in width and is slightly elevated; 
there are no other disfiguring characteristics.
2.  The Veteran's tender scar of the left occipital region is 
superficial and painful on examination but does not caused 
limitation of motion.

3.  The Veteran did not have any objective residuals of head 
trauma on VA examination in December 2008.

4.  The Veteran has a history of a perforated tympanic 
membrane.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 30 percent for the service-connected disfiguring 
scar of the left occipital region have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.118 including Diagnostic Code 7800 (effective both 
prior to and since October 23, 2008) (2008).

2.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected tender scar 
of the left occipital region have not been met.  38 U.S.C.A. 
§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118 
including Diagnostic Code 7804 (effective both prior to and 
since October 23, 2008) (2008).

3.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected residuals 
of a head injury have not been met.  38 U.S.C.A. § 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 4.130 
including Diagnostic Codes 8045-9304 (2008).

4.  The criteria for the assignment of an initial compensable 
evaluation for the service-connected perforation of the right 
tympanic membrane have not been met.  38 U.S.C.A. § 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.87 including 
Diagnostic Code 6211 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2006).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A 
letter was sent to the Veteran in May 2007, prior to 
adjudication, informing him of the requirements needed to 
establish entitlement to service connection.  A letter was 
sent to the Veteran in March 2008 informing him of the 
requirements needed to establish entitlement to an increased 
evaluation.

Service connection was granted for the disabilities at issue 
by rating decisions in October 2007, January 2008, and March 
2009.

Although the Veteran was not notified of the requirements to 
establish entitlement to an increased rating until later in 
the claims process, the VA General Counsel has held that 38 
U.S.C.A. § 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate newly 
raised or "downstream" issues, such as the claims for 
increased compensation following the initial grant of service 
connection for a disability, in response to notice of its 
decision on a claim for which VA has already given the 
appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  Consequently, the appropriate notice has 
been given in this case with respect to the increased rating 
claims.

In accordance with the requirements of VCAA, the letters 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
medical evidence was subsequently added to the claims file 
after the letters.  

The Veteran was informed in the letters about effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran was also advised at that time that VA 
used a published schedule for rating disabilities that 
determined the rating assigned and that evidence considered 
in determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examination 
reports are on file.    

The Board concludes that all available evidence that is 
pertinent to the claims has been obtained and that there 
is sufficient medical evidence on file on which to make a 
decision on each issue.  The Veteran has been given ample 
opportunity to present evidence and argument in support of 
his claims, including at his August 2009 video conference 
hearing.  The Board additionally finds that general due 
process considerations have been complied with by VA.  See 
38 C.F.R. § 3.103 (2008).  


Analyses of the Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2008).  
The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  


Scars

The Veteran was granted service connection for a scar to the 
left occipital region by rating decision in October 2007 and 
assigned a 10 percent evaluation, effective May 8, 2007, 
under Diagnostic Code 7800.  A March 2009 rating decision 
found clear and unmistakable error in the prior rating 
decision and granted a 30 percent rating for a disfiguring 
scar to the left occipital region, effective May 8, 2007; 
this rating decision also granted service connection for a 
tender scar to the left occipital region and assigned a 10 
percent rating effective October 23, 2008.
The Veteran has contended, including at his August 2009 video 
conference hearing, that his service-connected scars are more 
severe than currently evaluated.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7800 for 
disfigurement of the head.  A 10 percent rating is assigned 
when there is one characteristic of disfigurement.  A 30 
percent rating is warranted for disfigurement of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes, ears, cheeks, or lips), 
or with 2 or 3 characteristics of disfigurement.  A 50 
percent rating is assigned for visible or palpable tissue 
loss and either gross distortion or asymmetry of 2 features 
or paired sets of features, or with 4 or 5 characteristics of 
disfigurement.  The eight characteristics of disfigurement 
are (1) scar five or more inches in length; (2) scar at least 
one-quarter inch (.6 cm) wide at widest part; (3) surface 
contour of scar elevated or depressed on palpation; (4) scar 
adherent to underlying tissue; (5) skin hypo- or hyper-
pigmented in an area exceeding six square inches; (6) skin 
texture abnormal in an area exceeding six square inches; (7) 
underlying soft tissue missing in an area exceeding six 
square inches; and (8) skin indurated and inflexible in an 
area exceeding six square inches.

Scars (other than those involving the head, face, or neck) 
that are deep or that cause limited motion warrant a 10 
percent for an area or areas exceeding 6 square inches (39 
sq. cm.).  A 20 percent rating is warranted for an area or 
areas of such scars exceeding 12 square inches (77 sq.cm.).  
38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, 
Diagnostic Code 7801, Note (1).  A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7801, Note (2).

A 10 percent rating is warranted for scars (other than those 
on the head, face, or neck) that are superficial and that do 
not cause limited motion, provided that they cover an area or 
areas of 144 square inches (929 sq. cm.) or greater.  38 
C.F.R. § 4.118, Diagnostic Code 7802 (2008).

A 10 percent rating is warranted for scars which are 
superficial and unstable.   38 C.F.R. § 4.118, Diagnostic 
Code 7803 (2008).  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  38 C.F.R. § 4.118, Diagnostic Code 7803.

A 10 percent rating is warranted for a superficial scar which 
is painful on examination.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2008).

Other scars are rated base on the limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2008).

Effective October 23, 2008, VA revised the criteria for the 
evaluation of scars to allow for separate evaluations for 
scars that are both disfiguring and painful.  73 Fed. Reg. 
54,710-12 (Sept. 23, 2008).  The implementing regulation for 
the new rating criteria provides that these revisions apply 
only to applications for benefits received by VA on or after 
October 23, 2008.  VA's General Counsel, in a precedent 
opinion, has held that when a new regulation is issued while 
a claim is pending before VA, unless clearly specified 
otherwise, VA must apply the new provision to the claim from 
the effective date of the change as long as the application 
would not produce retroactive effects.  VAOPGCPREC 7-2003 
(Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  As the March 2009 supplemental statement of the case 
has applied both the new and old regulations, the Board will 
do the same.

Under the most recent criteria, Diagnostic Code 7804 pertains 
to evaluation of scars that are unstable or painful, with the 
assignment of a 10 percent rating for one or two such scars, 
20 percent rating for three or four scars, and 30 percent 
rating for five or more scars.  Note 1 defines an unstable 
scar as one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Note 2 provides that where 
one or more scars are both unstable and painful, add 10 
percent to the evaluation that is based on the total number 
of unstable or painful scars.  Note 3 states that scars 
evaluated under diagnostic codes 7800, 7801, 7802, or 7805 
may also receive an evaluation under 7804 when applicable.

Diagnostic Codes 7801 and 7802 continued to provide for 
assignment of disability evaluations on the basis of surface 
area of the affected scars.

The revised Diagnostic Code 7805 applies to other scars 
(including linear scars) and other effects of scars evaluated 
under Diagnostic Codes 7800, 7801, 7802, and 7804.  A rating 
is to be assigned on the basis of any disabling effect(s) not 
considered in a rating provided under diagnostic codes 7800-
04 under another appropriate diagnostic code.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7805 (effective October 23, 
2008).

VA evaluation in August 2007 reveals a 3 cm x 1 cm circular 
scar over the left occipital region, which was superficial, 
mildly tender to palpation, slightly elevated, well healed 
without drainage or signs of infection, stable, and not 
adherent to underlying tissue.  There was mild keloid 
formation.  The diagnosis was scar to the left occipital 
region.

According to a May 2009 VA treatment record, the Veteran 
complained that wearing his motorcycle helmet put pressure on 
the scar tissue behind his ear, causing numbness to the right 
side of his head and impinging on his balance.  Examination 
revealed a hard ridge of keloid vs. cartilage behind the 
right ear.

The evidence reveals two characteristics of scar 
disfigurement for the Veteran's  scar of the left occipital 
region, as it is more than .6 cm wide and is slightly 
elevated; however, because the medical evidence shows no more 
than two characteristics of disfigurement, a rating in excess 
of 30 percent is not warranted under Diagnostic Code 7800.

With respect to the service-connected tender scar of the left 
occipital region, the Board notes that the Veteran is 
assigned the maximum 10 percent rating provided under prior 
Diagnostic Code 7804 for a scar that is superficial and 
painful.  To warrant a higher rating of 20 percent under the 
new criteria, there would need to be medical evidence of 
three or four scars.  As only one scar was noted on VA 
examination in August 2007 and on the May 2009 VA treatment 
record, a rating in excess of 10 percent is not warranted for 
a tender scar under either the old or new rating criteria 
applicable to scars.


Residuals of head injury

The Veteran was granted service connection for residuals of a 
head injury by rating decision in January 2008 and assigned a 
10 percent evaluation, effective May 8, 2007, under 
Diagnostic Codes 8045-9304.

Diagnostic Code 8045 provides that purely neurological 
disabilities such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities, with citation of a hyphenated 
diagnostic code (e.g., 8045- 8911).  Purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under Diagnostic Code 9304.  This 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under diagnostic code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  38 
C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

The protocol for traumatic brain injuries (TBI) were revised 
during the pendency of this appeal.  See 73 Fed. Reg. 54693 
(Sept. 23, 2008).  As the March 2009 supplemental statement 
of the case has applied both the new and old regulations, the 
Board will do the same.






The revised Diagnostic Code 8045 provides:

Brain disease due to trauma:

There are three main areas of dysfunction that may result 
from TBI and have profound effects on functioning: cognitive 
(which is common in varying degrees after TBI), 
emotional/behavioral, and physical.  Each of these areas of 
dysfunction may require evaluation.

Cognitive impairment is defined as decreased memory, 
concentration, attention, and executive functions of the 
brain. Executive functions are goal setting, speed of 
information processing, planning, organizing, prioritizing, 
self-monitoring, problem solving, judgment, decision making, 
spontaneity, and flexibility in changing actions when they 
are not productive.  Not all of these brain functions may be 
affected in a given individual with cognitive impairment, and 
some functions may be affected more severely than others.  In 
a given individual, symptoms may fluctuate in severity from 
day to day.  Evaluate cognitive impairment under the table 
titled "Evaluation of Cognitive Impairment and Other 
Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of TBI or may be 
associated with cognitive impairment or other areas of 
dysfunction.  Evaluate subjective symptoms that are residuals 
of TBI, whether or not they are part of cognitive impairment, 
under the subjective symptoms facet in the table titled 
"Evaluation of Cognitive Impairment and Other Residuals of 
TBI Not Otherwise Classified."  However, separately evaluate 
any residual with a distinct diagnosis that may be evaluated 
under another diagnostic code, such as migraine headache or 
Meniere's disease, even if that diagnosis is based on 
subjective symptoms, rather than under the "Evaluation of 
Cognitive Impairment and Other Residuals of TBI Not Otherwise 
Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 
(Schedule of ratings--mental disorders) when there is a 
diagnosis of a mental disorder.  When there is no diagnosis 
of a mental disorder, evaluate emotional/behavioral symptoms 
under the criteria in the table titled "Evaluation of 
Cognitive Impairment and Other Residuals of TBI Not Otherwise 
Classified."

Evaluate physical (including neurological) dysfunction based 
on the following list, under an appropriate diagnostic code: 
Motor and sensory dysfunction, including pain, of the 
extremities and face; visual impairment; hearing loss and 
tinnitus; loss of sense of smell and taste; seizures; gait, 
coordination, and balance problems; speech and other 
communication difficulties, including aphasia and related 
disorders, and dysarthria; neurogenic bladder; neurogenic 
bowel; cranial nerve dysfunctions; autonomic nerve 
dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not 
encompass all possible residuals of TBI.  For residuals not 
listed here that are reported on an examination, evaluate 
under the most appropriate diagnostic code.  Evaluate each 
condition separately, as long as the same signs and symptoms 
are not used to support more than one evaluation, and combine 
under § 4.25 the evaluations for each separately rated 
condition.  The evaluation assigned based on the "Evaluation 
of Cognitive Impairment and Other Residuals of TBI Not 
Otherwise Classified" table will be considered the evaluation 
for a single condition for purposes of combining with other 
disability evaluations.

Consider the need for special monthly compensation for such 
problems as loss of use of an extremity, certain sensory 
impairments, erectile dysfunction, the need for aid and 
attendance (including for protection from hazards or dangers 
incident to the daily environment due to cognitive 
impairment), being housebound, etc.

Evaluation of Cognitive Impairment and Subjective Symptoms: 
The table titled "Evaluation of Cognitive Impairment and 
Other Residuals of TBI Not Otherwise Classified" contains 10 
important facets of TBI related to cognitive impairment and 
subjective symptoms.  It provides criteria for levels of 
impairment for each facet, as appropriate, ranging from 0 to 
3, and a 5th level, the highest level of impairment, labeled 
"total."  However, not every facet has every level of 
severity.  The Consciousness facet, for example, does not 
provide for an impairment level other than "total," since any 
level of impaired consciousness would be totally disabling. 
Assign a 100- percent evaluation if "total" is the level of 
evaluation for one or more facets.  If no facet is evaluated 
as "total," assign the overall percentage evaluation based on 
the level of the highest facet as follows: 0 = 0 percent; 1 = 
10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, 
assign a 70 percent evaluation if 3 is the highest level of 
evaluation for any facet.

Note (1): There may be an overlap of manifestations of 
conditions evaluated under the table titled ``Evaluation Of 
Cognitive Impairment And Other Residuals Of TBI Not Otherwise 
Classified'' with manifestations of a comorbid mental or 
neurologic or other physical disorder that can be separately 
evaluated under another diagnostic code.  In such cases, do 
not assign more than one evaluation based on the same 
manifestations.  If the manifestations of two or more 
conditions cannot be clearly separated, assign a single 
evaluation under whichever set of diagnostic criteria allows 
the better assessment of overall impaired functioning due to 
both conditions.  However, if the manifestations are clearly 
separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation 
levels in the table are only examples and are not symptoms 
that must be present in order to assign a particular 
evaluation.

Note (3): "Instrumental activities of daily living" refers to 
activities other than self-care that are needed for 
independent living, such as meal preparation, doing housework 
and other chores, shopping, traveling, doing laundry, being 
responsible for one's own medications, and using a telephone.  
These activities are distinguished from "Activities of daily 
living," which refers to basic self-care and includes bathing 
or showering, dressing, eating, getting in or out of bed or a 
chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" TBI, 
which may appear in medical records, refer to a 
classification of TBI made at, or close to, the time of 
injury rather than to the current level of functioning.  This 
classification does not affect the rating assigned under 
diagnostic code 8045.

Note (5): A veteran whose residuals of TBI are rated under a 
version of § 4.124a, diagnostic code 8045, in effect before 
October 23, 2008 may request review under diagnostic code 
8045, irrespective of whether his or her disability has 
worsened since the last review.  VA will review that 
veteran's disability rating to determine whether the veteran 
may be entitled to a higher disability rating under 
diagnostic code 8045.  A request for review pursuant to this 
note will be treated as a claim for an increased rating for 
purposes of determining the effective date of an increased 
rating awarded as a result of such review; however, in no 
case will the award be effective before October 23, 2008.  
For the purposes of determining the effective date of an 
increased rating awarded as a result of such review, VA will 
apply 38 CFR 3.114, if applicable.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (effective October 23, 2008).

EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TBI 
NOT OTHERWISE CLASSIFIED

Facets of cognitive impairment and other residuals of TBI not 
otherwise classified Level of impairment Criteria Memory, 
attention, concentration, executive functions:

0 No complaints of impairment of memory, attention, 
concentration, or executive functions.

1 A complaint of mild loss of memory (such as having 
difficulty following a conversation, recalling recent 
conversations, remembering names of new acquaintances, or 
finding words, or often misplacing items), attention, 
concentration, or executive functions, but without objective 
evidence on testing.

2 Objective evidence on testing of mild impairment of memory, 
attention, concentration, or executive functions resulting in 
mild functional impairment.

3 Objective evidence on testing of moderate impairment of 
memory, attention, concentration, or executive functions 
resulting in moderate functional impairment.

Total Objective evidence on testing of severe impairment of 
memory, attention, concentration, or executive functions 
resulting in severe functional impairment.


Judgment:

0 Normal.

1 Mildly impaired judgment.  For complex or unfamiliar 
decisions, occasionally unable to identify, understand, and 
weigh the alternatives, understand the consequences of 
choices, and make a reasonable decision.

2 Moderately impaired judgment.  For complex or unfamiliar 
decisions, usually unable to identify, understand, and weigh 
the alternatives, understand the consequences of choices, and 
make a reasonable decision, although has little difficulty 
with simple decisions.

3 Moderately severely impaired judgment.  For even routine 
and familiar decisions, occasionally unable to identify, 
understand, and weigh the alternatives, understand the 
consequences of choices, and make a reasonable decision.

Total Severely impaired judgment.  For even routine and 
familiar decisions, usually unable to identify, understand, 
and weigh the alternatives, understand the consequences of 
choices, and make a reasonable decision.  For example, unable 
to determine appropriate clothing for current weather 
conditions or judge when to avoid dangerous situations or 
activities.

Social interaction:

0 Social interaction is routinely appropriate.

1 Social interaction is occasionally inappropriate.

2 Social interaction is frequently inappropriate.

3 Social interaction is inappropriate most or all of the 
time.


Orientation:

0 Always oriented to person, time, place, and situation.

1 Occasionally disoriented to one of the four aspects 
(person, time, place, situation) of orientation.

2 Occasionally disoriented to two of the four aspects 
(person, time, place, situation) of orientation or often 
disoriented to one aspect of orientation.

3 Often disoriented to two or more of the four aspects 
(person, time, place, situation) of orientation.

Total Consistently disoriented to two or more of the four 
aspects (person, time, place, situation) of orientation.

Motor activity (with intact motor and sensory system):

0 Motor activity normal.

1 Motor activity normal most of the time, but mildly slowed 
at times due to apraxia (inability to perform previously 
learned motor activities, despite normal motor function).

2 Motor activity mildly decreased or with moderate slowing 
due to apraxia.

3 Motor activity moderately decreased due to apraxia.

Total Motor activity severely decreased due to apraxia.

Visual spatial orientation:

0 Normal.

1 Mildly impaired. Occasionally gets lost in unfamiliar 
surroundings, has difficulty reading maps or following 
directions. Is able to use assistive devices such as GPS 
(global positioning system).

2 Moderately impaired. Usually gets lost in unfamiliar 
surroundings, has difficulty reading maps, following 
directions, and judging distance. Has difficulty using 
assistive devices such as GPS (global positioning system).

3 Moderately severely impaired. Gets lost even in familiar 
surroundings, unable to use assistive devices such as GPS 
(global positioning system).

Total Severely impaired.  May be unable to touch or name own 
body parts when asked by the examiner, identify the relative 
position in space of two different objects, or find the way 
from one room to another in a familiar environment.

Subjective symptoms:

0 Subjective symptoms that do not interfere with work; 
instrumental activities of daily living; or work, family, or 
other close relationships. Examples are: mild or occasional 
headaches, mild anxiety.

1 Three or more subjective symptoms that mildly interfere 
with work; instrumental activities of daily living; or work, 
family, or other close relationships.  Examples of findings 
that might be seen at this level of impairment are: 
intermittent dizziness, daily mild to moderate headaches, 
tinnitus, frequent insomnia, hypersensitivity to sound, 
hypersensitivity to light.

2 Three or more subjective symptoms that moderately interfere 
with work; instrumental activities of daily living; or work, 
family, or other close relationships.  Examples of findings 
that might be seen at this level of impairment are: marked 
fatigability, blurred or double vision, headaches requiring 
rest periods during most days.


Neurobehavioral effects:

0 One or more neurobehavioral effects that do not interfere 
with workplace interaction or social interaction.  Examples 
of neurobehavioral effects are: Irritability, impulsivity, 
unpredictability, lack of motivation, verbal aggression, 
physical aggression, belligerence, apathy, lack of empathy, 
moodiness, lack of cooperation, inflexibility, and impaired 
awareness of disability.  Any of these effects may range from 
slight to severe, although verbal and physical aggression are 
likely to have a more serious impact on workplace interaction 
and social interaction than some of the other effects.

1 One or more neurobehavioral effects that occasionally 
interfere with workplace interaction, social interaction, or 
both but do not preclude them.

2 One or more neurobehavioral effects that frequently 
interfere with workplace interaction, social interaction, or 
both but do not preclude them.

3 One or more neurobehavioral effects that interfere with or 
preclude workplace interaction, social interaction, or both 
on most days or that occasionally require supervision for 
safety of self or others.

Communication:

0 Able to communicate by spoken and written language 
(expressive communication), and to comprehend spoken and 
written language.

1 Comprehension or expression, or both, of either spoken 
language or written language is only occasionally impaired.  
Can communicate complex ideas.

2 Inability to communicate either by spoken language, written 
language, or both, more than occasionally but less than half 
of the time, or to comprehend spoken language, written 
language, or both, more than occasionally but less than half 
of the time.  Can generally communicate complex ideas.

3 Inability to communicate either by spoken language, written 
language, or both, at least half of the time but not all of 
the time, or to comprehend spoken language, written language, 
or both, at least half of the time but not all of the time.  
May rely on gestures or other alternative modes of 
communication.  Able to communicate basic needs.

Total Complete inability to communicate either by spoken 
language, written language, or both, or to comprehend spoken 
language, written language, or both.  Unable to communicate 
basic needs.

Consciousness:

Total Persistently altered state of consciousness, such as 
vegetative state, minimally responsive state, coma.  38 
C.F.R. § 4.124a (effective October 23, 2008).

The Veteran complained on VA neurological evaluation in 
November 2007 of intermittent numbness anterior to the right 
ear approximately 2-3 times a week for 1-2 minutes and of 
dizziness with neck extension, which was not considered true 
vertigo.  Examination did not reveal any objective 
neurological findings.  The diagnosis was closed head injury.  
The examiner, who reviewed the claims file, could not 
determine whether the Veteran's claimed headaches and 
dizziness were due to his head injury without resorting to 
speculation.  Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); 
Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the 
duty of VA to provide medical examinations conducted by 
medical professionals with full access to and review of the 
veteran's claims folder).

The Veteran complained on VA neurological evaluation in 
December 2008 of headaches, dizziness, weakness, sleep 
disturbance, fatigue, malaise, cognitive problems, and 
problems with mobility and balance.  The examiner, who 
reviewed the claims file, noted that the Veteran was alert 
and oriented; that the cranial nerves were within normal 
limits; and that motor, sensory, and reflex testing did not 
any abnormality.  The diagnosis was no objective evidence of 
cognitive or other residual or brain trauma injury.

The pertinent assessment on a VA treatment record for May 
2009 was history of head injury in 2005 with possible loss of 
consciousness.

As noted above, under the old criteria, purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under Diagnostic Code 9304.  Ratings in 
excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma, which has not been diagnosed in this case.

As VA examinations in November 2007 and December 2008 did not 
show any objective evidence of residual disability due to 
brain trauma, including cognitive, emotional/behavioral, 
and/or physical symptomatology, a rating in excess of 10 
percent is not warranted under either the old or new rating 
criteria.


Perforation of the right tympanic membrane

The Veteran is assigned a noncompensable rating for his 
service connected perforation of the tympanic membrane under 
Diagnostic Code 6211.  

The only rating available for perforation of the tympanic 
membrane under Diagnostic Code 6211 is zero percent.  
38 U.S.C.A. § 4.87, Diagnostic Code 6211.  Moreover, there is 
no indication of any complications from this condition, 
including a compensable hearing loss.  In fact, VA 
audiological evaluation in September 2007 was within the VA 
definition of normal hearing, with no pure tone threshold 
greater than 25 decibels.  Therefore, there is no basis for a 
compensable schedular rating for the Veteran's service-
connected perforation of the right tympanic membrane.


Other considerations

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2008).  

In this regard, the schedular evaluation in this case is not 
inadequate.  Rating in excess of those assigned are provided 
for certain manifestations of the service-connected 
disabilities at issue, but the medical evidence reflects that 
those manifestations are not present in this case, as 
discussed hereinabove.  

The medical evidence discussed above, especially VA 
examination results in 2007 and 2008, shows that the 
Veteran's service-connected disabilities do not cause any 
significant functional dysfunction that is not contemplated 
by the currently assigned ratings.  It was reported in 
November 2007 that the Veteran's scar did not affect his 
occupation or usual activities, and examination in December 
2008 did not find any objective evidence of residuals of 
brain trauma.  Consequently, the Board finds that there is no 
evidence demonstrating that any of the service-connected 
disabilities at issue markedly interferences with employment.  
Further, there is no evidence that the Veteran has been 
hospitalized due to any of the disabilities.  Accordingly, 
the RO's decision not to submit this case for extraschedular 
consideration was correct.  

In reaching the above decisions, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's increased rating, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

ORDER

An initial rating in excess of 30 percent is not warranted 
for a disfiguring scar of the left occipital region.

An initial rating in excess of 10 percent is not warranted 
for a tender scar of the left occipital region.

An initial rating in excess of 10 percent is not warranted 
for residuals of a head injury.

An initial compensable rating is not warranted for 
perforation of the right tympanic membrane.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


